Title: Thomas Jefferson to Oliver Pollock, 31 December 1811
From: Jefferson, Thomas
To: Pollock, Oliver


          
                  Sir 
                   
                     Monticello 
                     Dec. 31. 11
            
		  Your letter of Nov. 19. arrived here probably a day or two after I had set out on a journey from which I have but recently returned. I lose no time in answering it. I really feel every disposition to do you justice by bearing witness to the services you rendered while agent for Virginia at N. Orleans, which my memory could enable me to do with sufficient certainty. but the obliteration from that of matters of detail cannot appear strange after a lapse of more than 30. years, and the
			 unremitting & anxious occupations I was engaged in during the subsequent scenes of the revolutionary war, after them again in Europe, & latterly in our own country: during all of which the current events sufficed to engross my whole attention, while nothing called for a recurrence to the transactions in which you were
			 interested, so as to retrace the impressions in my mind. I
			 remember in general that you were Agent for the state of Virginia at N. Orleans, that you paid large sums for the state to enable Genl Clarke to carry on his expedition, that this was essential to it’s success, and that we entertained at that time a lively sense of these services. I think I settled some of your claims myself,
			 while Governor, & certified them to the legislature with a recommendation of your case. so far I remember.
          
          I have read your Memorial to the legislature, & observe in the 2d page a fact stated which I think belongs to my predecessor Govr Henry, & not to myself. you say that ‘Govr Jefferson finding it expedient to support the military designs of Genl Clarke authorized him to draw on you, & yourself again to draw on Penette & co. of Bordeaux.’ all this relates to Govr Henry. Clarke’s military designs were authorised & fully executed in his time. I remember Rocheblave, taken at Kaskaskia was a prisoner in Williamsburg while Govr Henry lived there, and Hamilton, Hay, & a 3d person whose name I forget, taken at Vincennes, after being long on their road, were delivered to me very soon after I entered on office.Penette too of Bordeaux had been employed by Govr Henry, & his misconduct was known too soon after I came in for me to have made much use of him. it is possible however I may have authorised some draughts on him for the subsequent support of
			 Clarke in his acquisitions. I mean by this nothing more than a correction of fact: for of Clarke’s expedition I had approved previous to his entering on it.
			 it was
			 an idea of his own, & he came down from his native county to propose to Govr Henry to raise volunteers himself & undertake the reduction of the Illinois posts. Govr Henry approved the design, but considering secrecy as essential to success, could not ask authority from the legislature, but consulted Colo Mason, R. H. Lee, some others, & myself, who not only advised it, but pledged ourselves to Clarke to use our best endeavors in the legislature, if he succeeded, to induce them to remunerate himself & his followers in lands. he was satisfied with this, succeeded & was remunerated. Clarke’s authorisation therefore to draw on you, for the support of his military designs, & yours to reimburse yourself by draughts on Penette, must have been derived from Govr Henry. the fact is of little importance, but merely for the sake of correctness.  I go into no examination of the particular claim stated in your Memorial. of that I know nothing. but I
			 have such confidence in the justice of our legislature that I am satisfied if the claim be rightful, right will be done.Accept the assurance of my esteem & respect.
          
            Th:
            Jefferson
        